Title: To James Madison from Charles Pinckney, 8 December 1804
From: Pinckney, Charles
To: Madison, James


Dear Sir,December 8th, 1804.
I inclose you a Duplicate of my last—since which the Spanish Messengers have not returned from London, nor is the Question of war yet decided. Fleets, it is true, are posted at Cadiz & Barcelona, & one is at Ferrol, but still they do not capture or even detain Spanish Merchantmen, but suffer them quietly to pass. The Government have ordered all British property to be returned, & intend to sequester it until they know what England means to do definitively—their public debt has depreciated already 60. per Cent—their Commerce will be ruined should they go to war, which will put a finishing stroke to their Marine, & it is more than likely some of their Islands will be lost & their continental possessions in America tempted to throw off their dependence—this being the probable result of a war, she will crouch & make every sacrifice to avoid it—it is impossible to say how England has received her last offers—her fleets not capturing merchantmen, shews there is still a possibility of peace being kept—this doubtful state of things however cannot last—a few days must decide the Question.

I am anxiously waiting my permission to return & to quit the scene here—at present surrounded by pestilence & famine. On the Eve, as everyone suspects of war & of course ruin to their Commerce & Marine & in want of every thing, so much so that the Court dare not as usual come to Madrid for Christmas—this Country has at present no charms for Strangers—besides the positive manner in which I have been obliged to insist upon our rights or indeed to obtain until lately answers at all, is not agreeable to my temper, which you know is naturally not a very unmild one. I therefore desire very much to leave Europe & to see once more my own free & happy Country. I have often wished it was possible to take up every man in the United States, & to let him have one Months view of the Continent of Europe in its present state as to Government & the personal situation of its inhabitants—he would, I am well convinced, never afterwards think of quarelling with his Neighbours about trifling differences in political opinions, or of hazarding the liberties or the peace of his Country for trifles. I think while Bonaparte lives you may expect never ceasing war, & that from the decision we have shewn & the fear of offending us, we shall in one year more be the only neutral flag in the world.
I wish very much to see you all, & if Heaven permits me to arrive safe to have some leisure to throw my opinions & views of what I have seen into proper form. Until then I will thank you to present me always respectfully & affectionately to the President & our friends, & to believe me with the most sincere respect & regard, Dear Sir, Yours Truly
Charles Pinckney
P.S. If the plan which some confidential letters from Great Britain mention of Mr. Pitts is founded, that is, his determination to hire a body of foreign forces & to send them joined with British Troops & strong Squadrons of ships to root the Dutch & French entirely out of the American Seas, & never to make peace on the condition of reinstating them in their Possessions there—in a word, to prevent their ever having any thing further to do in the West India Trade again, or ever having any possessions as stations of hostility there—if this is true, & he succeeds, our relations with those Countries will be greatly changed. One thing you may depend upon, is, that the Spaniards are so alarmed at the intentions or what they fear are the intentions of the British, that they are now deliberating on the propriety of throwing open all their Ports in the West Indies & in South America—this you may depend on.
